WISS, Judge
(concurring in part and in the result):
I concur in the majority’s treatment of Issues I, II, and IV that were granted review by this Court.
As to Issue III, I—like the Court of Military Review—find no need to address the military judge’s determination that LTC Haluski lacked authority over the area searched. Instead, I agree with the majority that, as the Court of Military Review and the military judge ruled—the good-faith exception applies to this search.
Lieutenant Colonel Haluski had probable cause to authorize the search; and CPT West, the officer who applied for and executed the search authorization, had an objectively reasonable basis to believe that Haluski had authority over the area in which appellant’s car was found. Thus, consistent with the principles I discussed in my separate opinion in United States v. Lopez, 35 MJ 35, 49 (CMA 1992), I conclude that West acted in reasonable, good-faith reliance on the lawfulness of Haluski’s authorization. See United States v. Leon, 468 U.S. 897,104 S.Ct. 3405, 82 L.Ed.2d 677 (1984).